\-3-Qoa|

 

JQ VG.

Th CS TNotvretron Wecomes @

Ito An any Negedpadi
cape

Iwet le of iSa's ,

 

 

Hono padsleSuq & PA Gi eee

v J

This le+er iS sent with res pecs +o

adAseSs my Constitwtions\ tights that ace | ine iolated,
MDecvument IQo-\ which i a leber  Nefense Counce)

AS oRAressed to Refense counse| abort discovery oliigactions —_ a
Krom @ court’ S order for prereial Aiscovery an ins pect

(04,
The le ment hetuveen Pfosee wtor
and defease atorney.as i> Stetes tre
eco Se atthe time Qa In any \imite
ASSe mination materials egpecially Hrofe _pac surat +e

the sencks Act, 1% w.s.C. ¢ 3500 end BRR Com,
phe Netter woes in tesponse te wy Doe \o7

Motion. GS inthe Aue Qreee sf Clause i+ States infotwatien
e¢_quilt of un iShmeny

 

 

| Favorable tad if material fo eithe
Cus vr Padi \ie) No ce 09-3598 Qoll Wh io3gpy.
sof Brady netecials if id
ex cul Pats nytine & witness Gr the Government
Megnbies of iS cross-examined Trmenty le to ua nr
Aue Process PIGUAS_ 57" A prema o€ vas $+ Consrtuchinns ‘a
Ny acbrorney 43 “being inet Gecdive for letting His miteonbaee
Occ. f.

a T have Wumers uS _RfoSe eu ofial wiS Conduct ee

iN Erac Hons quh) Dn

 

Lida’ loeiag ins eFFecdive .He tied
PA stasiag WS pho ae Qoesat
VISPES OF even  Yasne call. Also, this case was & State ee

Rpin st invest gation. ai SEB eciggglie Canis count iy —
Nous Come ine | S0T want wy ial challenge Cenewred - -

Out Coun ih te

See pe oa Cecs
‘ tas:

 

\beFefe ANal anall my motions of T ne longer wan
 

 

 

| se set eg fat Rea Ren

| Sn \hance mearxS wit

| Nike wakes ha pteneB tty Fits subirsedling niet,

 

__, atesentation of Counsel: The. Vt o seeuhion, \S =}
‘wiere s+

—o pe ae MS
Tea de, eae wattle adtenyct tes cas
iS not Pi iq, You Sona lly Biseaissell ca.Se5-Que_ te ———_——__—
+ ing of information BS} __

 

sli

eee lira tlc eset on

 

 

 

   

 

 

1o-1Va= yo FA woh hen Weaning Vypg tm Ae uP. SeleeHue Pc fose Cutan -
fase the _Rroseetucter not GaAlbiliny ptetrial SiScover~
a Slaligadont thet minwadigal ‘eaeh octt Pe
= _: ie taataar tourer eas dete ee
er iS COS + ev amin: eb in a ty Ui a atand. . i

have St Fam: te ties ee

PL av 3 t¥'on: NRO V4 \ pt

—— 5 aN Bo Se ee ben -enoeahe

- : pata re qh s gy en
= a a\feably \vo ki

[¥hS Court Sn'+ Fa

[yout nanor Efe spect you anbl tars Comte tout

\Y S&+ almes¢ year qnds WalE ing ae

__|DrePfoces& meses
BNA Cvs Old)

 

4p See alla wisenade
ato AR Felle He a

mAh cleat cna

 

Sie. ice

  
   

afe in Colusioa to_ ie Akeut Fig kts viola YO PN il 7
mit oA My las Supp Case oe
YD beUment | +n ay

wy HERG men Qa a oe A mead Que proces s Viol e—

 

=! Ease Has Coutts te Suep

tan Se cer. seem

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

foo | wiul\berry ST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
*Denalh Snow dey ‘
loo \ mavberty” ee

Murghyshore, TL erAul

: Ke qu\

JAA\ \ :

~ INMATE MAIL

See LOUIS MO 630"

4 JAN 2021 PM4 L

 

Honorale yuadge Rc \ Ci \\oee>
nite States District Cows”

“ol WW, Mans?

Venton, CL &28\}

Pypelelflp jp hp yeh
Lebz€td e9S4
Wi OVW ONY FTSYTIAIIY SI IdOTIANT SIL _
¢ of 7 T.
6L0z¢ SdSN@ eo ANZINOD HINNSNOD 150d 908 HLM! L Vv :

DY

 

39/440 NOLN3g
SIONITT 4O LOILSIG NYSHLNOS
1YNOD LaILsiq ‘Sn “MYSTO

Ie02 94 NV

G3SAI593uy

 

wt
a vb ie
aH
